HARDIN, P. J.
We think the evidence was sufficient to require the court to submit to the jury the question whether the defendants were acting in concert in seizing the property of the plaintiff, and removing the same from his rooms. The evidence tended strongly to indicate a concert of action between the two defendants, and we think sufficient was given to warrant the jury in finding that the acts of Dulmage were authorized by the defendant Purdy, and that the defendant Purdy subsequently, after learning of the acts of the defendant Dulmage, approved and ratified the same. When the question was raised as to his residence, there was a conflict of evidence sufficient to make it a question of fact for the jury to determine whether or not he resided in the county of Erie at the time of the commencement of the action. We think the exceptions present error, and that the nonsuit should be set aside.
Judgment and order reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.